Citation Nr: 1520488	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-19 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for systemic lupus erythematosus.  


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to June 2004.  She also served with the United States Air Force Reserves from August 1998 to November 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified before the undersigned acting Veterans Law Judge (VLJ) at a central office hearing in March 2014.  A copy of the transcript has been associated with the claims file.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has systemic lupus erythematosus that began during active duty or is related to an incident of service.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the Veteran's systemic lupus erythematosus is caused by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this decision, the Board grants service connection for systemic lupus erythematosus.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

II.  Decision  

The Veteran contends that service connection is warranted for systemic lupus erythematosus.  Specifically, at the March 2014 Board hearing, the Veteran testified that her symptoms associated with lupus began shortly after receiving numerous vaccinations to be deployed overseas to Iraq and Qatar  during her military service.  She reported experiencing hair loss and fatigue, which resulted in symptoms of lupus.  See the March 2014 Board hearing transcript.  The Veteran asserts that her lupus is attributable to her military service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

In regard to element (1) for a service connection claim, a current disability is shown from the most recent VA examination conducted in March 2013.  The March 2013 VA examination report reflects that the Veteran has systemic lupus erythematosus.  

In regard to element (2), in service-incurrence, the Board notes that service treatment records are silent for any complaints, treatment, or diagnosis of lupus.  However, the Veteran's service treatment records note that the Veteran received vaccinations for small pox, anthrax, hepatitis A and B, influenza, and typhoid in February 2004, prior to her deployment to Southwest Asia.  

The evidence relating to element (3), a causal relationship, consists of a private medical statement dated July 2010 and results from a March 2013 VA examination.  In a July 2010 statement, S.K., M.D. stated that the Veteran has been undergoing evaluation for a connective tissue disorder characterized by a positive antinuclear antibodies (AA) test, hair loss, skin rash, and moderate to severe joint pain involving her hips, ankles, and low back.  He indicated that the Veteran relates these symptoms back to her exposure to immunizations, including anthrax and typhus during her military service.  She also informed the physician that her symptoms are possibly attributable to radiation exposure while working as an honor guard at Ground Zero of the World Trade Center.  Dr. S.K. stated that laboratory studies have shown multiple elevated ANA titers of 640 and 320, as well as elevated immunoglobulin (IgG) in a polyclonal pattern and normal complement level.  Dr. S.K. concluded that there is circumstantial evidence to suggest immunizations can trigger autoimmune disorders, namely lupus.  He explained that while these immunizations may have been necessary they can precipitate disease in a small population of patients.  He opined that there is at least a "51% likelihood" of such in this particular case.  

In March 2013, the Veteran was afforded a VA examination to determine the etiology of her lupus.  The Veteran reported suffering with lupus due to in-service vaccinations she received prior to her deployment to Iraq and Qatar.  After physical examination of the Veteran and review of the claims file, the examiner diagnosed her with systemic lupus erythematosus and opined that it was less likely than not that it was incurred in or caused by service.  The examiner explained that Veteran's lupus was not caused by any vaccinations she received during service because there is no causal evidence between vaccines and autoimmune diseases.  The examiner further added that even if there was a relationship between the two, there should have been a temporally proximal presentation of symptoms after receiving the vaccinations and such has not been shown.  The examiner noted that the Veteran was not diagnosed with lupus until 2010, which is more than five years after her last documented vaccination for anthrax and typhoid.  The examiner acknowledged the Veteran's reports of her symptoms relating to lupus beginning shortly after 2004, but concluded that there are no records or medical evidence to support such symptomatology in 2004.  

There need not be a certainty of probative evidence in order for a claim to be granted.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994). 

There is conflicting yet informed and competent medical evidence as to whether the Veteran's systemic lupus erythematosus is caused by her military service.  No apparent basis exists for rejecting any of the opinions.  The Board acknowledges that the Veteran's service treatment records do not reveal any complaints, diagnosis, or treatment for lupus.  However the Veteran is competent to describe her in-service vaccinations, as well as complaints of hair loss and fatigue during service.  The Board finds that her assertions are credible.  As such, there is an approximate balance of the positive and negative evidence.  The evidence is in relative equipoise.  

Resolving any doubt in the Veteran's favor, service connection for the Veteran's systemic lupus erythematosus is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for systemic lupus erythematosus is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


